SWEENEY, J.
On June 9, 1988, petitioner-appellant Ronald Kukoleck ("petitioner") was indicted by a grand jury in Davidson County, Tennessee of conspiracy.
On October 24, 1988, the Governor of the State of Tennessee made a request to the Governor of the State of Ohio that petitioner be arrested and delivered to Tennessee authorities On October 25, 1988, the Governor of the State of Ohio issued a warrant of arrest for petitioner, ordering the Cuyahoga County Sheriff to arrest petitioner and deliver him to the Tennessee authorities
Petitioner was arrested and brought before Judge O'Donnell of the Cuyahoga County Common Pleas Court for a hearing pursuant to R.C. 2963.09. Thereafter, petitioner filed a writ of habeas corpus in common pleas court contesting extradition to Tennessee On December 16,1988, after a prior hearing on the matter, the court denied the petition for writ of habeas corpus and ordered petitioner to be extradited to Tennessee
On December 16, 1988, petitioner was delivered to the custody of Tennessee authorities and returned to Tennessee for further proceedings. There was no stay of execution in effect at the time of extradition.
This appeal of the denial of the writ of habeas corpus and order of extradition followed. Petitioner also filed a motion to stay execution pending appeal with this court at the time of filing his notice of appeal. This motion for stay was denied as moot on December 23,1988.
The record reveals that the petitioner had been released from the custody of the State of Ohio. Notwithstanding the jurisdiction of this court, the questions presented in this appeal are now moot. Sakacsi v. McGettrick, Sheriff (1967), 9 Ohio St. 2d 156; State, ex rel. Colby v. Reshetylo (1972), 30 Ohio App. 2d 183; In Re Breeding (Aug. 15, 1984), Clark App. No. 1982, unreported.
The order of December 23,1988 by this court denying the state's motion to dismiss is vacated.

Appeal dismissed.

PRYATEL, J., concurs.
Judge Pryatel, retired Judge of the Eighth Appellate District, sitting by assignment.